DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
Claims 42, 45-52, 58-61, 63-64,70-72 and 74-78 are pending. Claims 1-41, 43-44, 53-57, 62, 65-69 and 73 have been cancelled. Claims 60-61 and 74-75 have been withdrawn due to non-elected claims. Claims 42, 45-52, 58-59, 63-64, 70-72 and 76-78 have been examined.

Priority
The present application was filed on 5/29/2019 as a continuation of U.S. 15/912,277, filed 3/5/2018, which was filed as a divisional of U.S. 13/208.267, filed 8/11/2011 (now U.S. 9,945,850), which claimed benefit under 35 U.S.C. 119(e) to provisional application No. 61/415,218, filed 11/18/2010 and to provisional application No. 61/373,110, filed 8/12/2010.
Withdrawn Claim Rejections - 35 USC § 112
Claims 42, 45-52, 58-59, 63-64, and 70-72 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  Applicant’s arguments and amendment of claim 42 to avoid suggesting that the only way to achieve a positive result would be through application of a recombinant virus at or above a concentration sufficient to reliably transduce target cells are found persuasive. Therefore the 112(a) rejection of claim 42, 45-52, 58-59, 63-64, and 70-72 is withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 58 and 59 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, 
Claim 58 recites “the lateral flow assay device comprises a volume of the sample derived from a viral packaging cell line in the sample receiving region”. The Specification discloses the lateral flow assay device comprises a sample receiving region, however there is no description in the Specification discloses that “the lateral flow assay device comprises a volume of the sample derived from a viral packaging cell line in the sample receiving region”.  Nor does the specification teaches a device comprising the specific volume as claimed in claim 59.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 42, 45-52, 58-59, 63-64, 70-72 and 76-78 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 42 recites that “the amount of capture binding member present in the detection region is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells”. The claims are indefinite because it is not 
The metes and bounds of the claims are unclear because the amount of capture binding member is not defined objectively in a way that allows one to determine what amount(s) would fall within the scope of the claims, but rather is being defined by reference to a sample having particular functional properties. Although the specification discloses an example of mature lentivirus at a concentration sufficient to support transduction of target cells, e.g. > 5 x 105 infectious units per milliliter (IFU/mL), the specification does not set forth any basis for determining what amount(s) of capture binding member would be capable of producing visible signal in response only to the indicated amount of infectious recombinant virus which can reliably transduce target cells based on a concentration sufficient to support transduction of target cells.  
For these reasons, it is not clear what amount(s) of capture binding member would be included or excluded by the claims. See also MPEP 2173.05(b).
Claims 45-52, 58-59, 63-64, 70-72 and 76-78, which are dependent on Claim 42, are similarly rejected.

Claim 58 recites “the lateral flow assay device comprises a volume of the sample derived from a viral packaging cell line in the sample receiving region”. It is noted that usually a sample is not a positive limitation of the device since the sample is obviously not a structure. Additionally, if a sample is already included in the lateral flow assay device, the device will not be able to test other samples that is not included, which go against the purpose of the device. Clarification is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 42, 45-48, 50-52, 63-64 and 76-78 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Samulski et al. (US20090191597A1) and Nylese et al. (US2006/0024842A1).
Regarding claim 42, Badwan et al. teach immunochromatographic (lateral flow) assay devices for detecting p24 antigen (abstract, pages 3-4), the device comprising at least one sample application site 21, 31 (i.e., sample receiving zone), at least one test zone 22a, 22b, 32 (i.e., detection region) and at least one control zone 23, 33 (i.e., control region). See pages 5-7, 10-11 and Figures 2-4 in particular. Test zone 32 comprises anti-p24 antibody (i.e., capture binding member that specifically binds to analyte; see pages 6-7 and 17). Control zone (23, 33) comprises specific capturing antibodies, which are preferably immobilized (i.e., immobilized control agent; see page 9, last paragraph and page 17).
The term "a sample derived from a viral packaging cell line” can be interpreted as supernatants of the cell culture media or the cells according to the specification (Page 5, ln. 9-11). When the terminology “a sample derived from a viral packaging cell line” is given its broadest reasonable interpretation in view of the specification, such limitations would at best pertain to the intended use of the claimed device. In particular, although 
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim.
Further, the sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115). 
The device of Badwan et al. meets the claim as it would also be capable of receiving and analyzing such samples “derived from a viral packaging cell line”; this is evident as the reference indicates that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15).
Similarly, although claim 42 refers to detecting “recombinant virus”, the claims are directed to a device and not a method of detecting recombinant virus. All that is required is that the device would be capable of detecting recombinant virus. Furthermore, the recitation of “recombinant” analyte does not result in any structural or manipulative difference. This merely denotes the process by which the analyte might be formed, but does not result in any structural difference since the analyte to be detected is not a component part of the device. Again, this would at best pertain to the intended use of the device. 
per se. 
An anti-p24 antibody is the same type of capture binding member as exemplified in the instant application (and is the elected species), and such an anti-p24 antibody would be capable of detecting p24 regardless of context (e.g., as recombinant vector or as non-recombinant virus).
The references to detecting “recombinant virus” in a “sample derived from a viral packaging cell line”, fails to distinguish over the prior art since the prior art teaches the exact same target for the capture binding member. Badwan reads on the elected species of a capture binding member that binds to lentivirus p24 protein, and such a capture binding member would be equally capable of specifically binding to recombinant virus containing p24. A material and its properties are inseparable.
Put another way, the particular goal or intended purpose in the mind of the artisan using the device does not result in a structural difference to the device itself. In this case, the anti-p24 capture binding member of Badwan et al. would be capable of detecting p24 regardless of whether p24 is being detected for a diagnostic or non-diagnostic purpose, and therefore meets the claim. Likewise, the anti-p24 capture binding member would be equally capable of detecting p24 present in either recombinant or non-recombinant virus. 
There is a strong scientific basis to suggest that the prior art device would also be capable of detecting p24 whether p24 is present on a recombinant virus, a non-
Similarly, although Badwan et al. do not explicitly state that their sample receiving region is configured to receive a “sample derived from a viral packaging cell line”, such limitations would at best pertain to the intended use of the claimed device. The sample is not a component part of the claimed device. The material or article worked on (the sample) does not limit the structure of the device (MPEP 2115). Badwan et al. teach that the sample receiving region can be a pad or wick configured to receive fluid test samples, including body fluids or supernatants from cultures (pages 6 and 14-15). Therefore, it is evident that the device of Badwan et al. would also be capable of receiving “samples derived from a viral packaging cell line”.
With respect to the recitation in claim 42 that “the amount of capture binding member present in the detection region is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells”, as above, Badwan et al. teach detection of HIV (lentiviral) p24 protein using anti-p24 antibodies. In their sandwich immunoassay format, the capture binding member captures p24 that is bound in turn to the conjugate/ reporter binding member (page 17, Fig. 2). Badwan et al. also teach that their device produces a visible signal (pages 12 and 15) due to the inclusion of gold conjugates (pages 7-8). 

Badwan et al. differs from the claimed invention in that it fails to specifically teach that the amount of capture binding member present in the detection region is such that when contact with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells.
It is known in the art that a biologically-effective amount of the virus vector is used to transduce target cells. For example, Samulski et al. teaches throughout the publication a method of producing a packaged parvovirus vector. Specifically Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell  ([156]).
It is also known in the prior art to adjust the amount of capture binding member on lateral flow assay devices.
See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay [0056], i.e. such that a capture zone only provides a visually detectable response when the analyte is present at a level higher than a threshold ([0035], [0054], [0056], [0065]-[0067]). 

Therefore, it would have been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan, to incorporate the concept of determining a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught Samulski, because Samulski teaches recombinant virus vectors are preferably administered to the cell in a biologically-effective amount (Samulski, [156]).
It would have also been prima facie obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Badwan in view of Samulski, to adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay, as taught by Nylese, to arrive at the claimed invention, because the teachings of Nylese et al. indicate that the amount of capture binding member was recognized in the prior art to be a result-effective variable. There is motivation to optimize result-effective variables (MPEP 2144.05).
Absent evidence of criticality for the particular amount/ concentration, one of ordinary skill in the art could have arrived at a device capable of detecting within the optimal range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Nylese et al., who taught that this parameter can be adjusted in order to 
One of skill in the art would have a reasonable expectation of success in combining Badwan with Samulski because the concept of detecting an optimal amount of target virus can be readily incorporated into the test device. One of skill in the art would also have a reasonable expectation of success in combining Badwan in view of Samulski with Nylese because both are directed to a device using capture binding members to detect target analytes.

With respect to claim 45, Badwan et al. teach control zone 33 is downstream of test zone 32 (Fig. 3A).
With respect to claims 46-47, Badwan et al. teach that the device further comprises a gold conjugate containing a monoclonal antibody specific for p24 (i.e., reporter binding member). The conjugates are contained within the device in zones 25, 35 which is positioned upstream of detection region 32, between sample receiving region 31 and detection region 32 (pages 7-8, Fig. 3B). The conjugates are released when liquid flows through (page 8), thereby reading on non-stably associated with the lateral flow assay device.
With respect to claim 48, Badwan et al. teach a sandwich immunoassay format that uses two anti-p24 antibodies that are capable of binding to discrete, non-overlapping epitopes on the p24 antigen (page 17, Fig. 2).

With respect to claims 51-52, Applicant has identified these claims as reading on the elected species of p24. As above, Badwan et al. teach a capture antibody that binds lentiviral (HIV) protein p24, and so the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of non-recombinant or recombinant virus/vector.
With respect to claim 63, Badwan et al. further teach a kit comprising their lateral flow assay device (abstract; pages 1, 16; claim 15).
With respect to claim 64, Badwan et al. teaches a kit comprising a lateral flow assay device substantially as claimed, but fails to specifically teach that the kit further comprises at least a second identical lateral flow assay device. 
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Badwan and Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.
With respect to claims 76 and 78, Badwan in view of Samulski and Nylese teaches the lateral flow assay device of claim 42 as outlined in detail above. 
5, 106, … 1015 transducing units or more ([168]).
Absent evidence of criticality for the particular amount/ concentration of 5 x 105 infectious units per ml, one of ordinary skill in the art could have arrived at a device capable of detecting within this range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Samulski who taught that the amount of recombinant virus needed can be determined in a routine manner; and Nylese, who taught that this parameter can be adjusted in order to obtain a desired threshold concentration of analyte above which a visible positive result is produced. 


Claims 42, 45-52, 63-64, and 70-72 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Samulski et al. (US20090191597A1) and Nylese et al. (US2006/0024842A1).
Regarding claim 42, Nabatiyan et al. teach a lateral flow assay device for detection of HIV p24 antigen, comprising a sample receiving membrane, an analyte detection membrane comprising an analyte capture reagent (i.e., capture binding member that specifically binds to p24), and a control reagent capture zone comprising control reagent, such as a line of immobilized anti-mouse IgG. See pages 2, 9, 12, and Figs. 1-2 in particular. Nabatiyan et al. teach a sandwich immunoassay format wherein the capture binding member captures p24 analyte that is also bound to the conjugate/ reporter binding member (Fig. 1). Nabatiyan et al. teach application of fluid samples including blood containing HIV virus (see, e.g., page 15). Thus, the sample receiving region, in being capable of receiving fluid samples, is configured to receive a sample derived from a viral packaging cell line.

Nabatiyan et al. teach that their device has a detection limit allowing for detection of 0.02 pg/ml of p24 (pages 15 and 17), thus conveying the idea that signal is produced only above a certain threshold concentration. 
However, Nabatiyan et al. do not explicitly state that the amount of capture binding member present in the detection region is such that when contact with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells.
It is known in the art that a biologically-effective amount of the virus vector can be used to transduce target cells. For example, Samulski et al. teaches throughout the publication a method of producing a packaged parvovirus vector. Specifically Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to 
It was also known in the prior art to adjust the amount of capture binding member on lateral flow assay devices so as to detect a pre-determined threshold.
See for example Nylese et al., who teach analogous devices for performing sandwich assays, in which one may adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay [0056], i.e. such that a capture zone only provides a visually detectable response when the analyte is present at a level higher than a threshold ([0035], [0054], [0056], [0065]-[0067]). The device may include multiple capture zones that vary in sensitivity to the analyte, so that each assay region is designed to require a different minimum concentration of analyte be present in the sample in order for a positive result to appear [0054].
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Nabatiyan, to incorporate the concept of detecting a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught Samulski, because Samulski teaches recombinant virus vectors are preferably administered to the cell in a biologically-effective amount (Samulski, [156]).
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Nabatiyan in view of Samulski, to adjust the amount of capture reagent present in a capture zone in order to vary the sensitivity of the assay, as taught by Nylese, to arrive at the claimed invention, because the teachings of Nylese et al. indicate that the amount 
Absent evidence of criticality for the particular amount/ concentration range, one of ordinary skill in the art could have arrived at a device capable of detecting within this range out of the course of routine optimization, by optimizing the sensitivity or detection limit of the device according to known techniques. In particular, it would have been obvious to optimize the amount of capture binding agent by applying the known technique of Nylese et al., who taught that this parameter can be adjusted in order to obtain a desired threshold concentration of analyte above which a visible positive result is produced. Furthermore, it would have been obvious to arrive at the claimed invention when applying the known technique of Nylese et al. of employing multiple lines of capture binding agent so as to detect multiple different threshold concentrations of analyte.
One of skill in the art would have a reasonable expectation of success in combining Nabatiyan with Samulski because the concept of detecting an optimal amount of target virus can be readily incorporated into the test device. One of skill in the art would also have a reasonable expectation of success in combining Nabatiyan in view of Samulski with Nylese because both are directed to a device using capture binding members to detect target analytes.

With respect to claim 45, Nabatiyan et al. teach control line is downstream of test line (Figs. 2 and 4).

With respect to claim 50, Nabatiyan et al. teach that the control reagent is capable of binding to the labeling reagent (page 2, Fig. 2).
With respect to claims 51-52 and 71-72, Applicant has identified these claims as reading on the elected species of p24. It is similarly presumed that claims 71-72 read on the elected species. As above, Nabatiyan et al. as above teach detection of the lentiviral (HIV) protein p24, and so the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of non-recombinant or recombinant virus/vector.
With respect to claim 63, Nabatiyan et al. further teach kits comprising their device (pages 18-19, claim 18).
With respect to claim 64, Nabatiyan et al. teach a kit comprising a lateral flow assay device substantially as claimed, but fails to specifically teach that the kit further comprises at least a second identical lateral flow assay device. 
However, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the 
With respect to claim 70, Nabatiyan et al. teach that kits may further comprise appropriate controls (page 18, last paragraph to page 19, first paragraph), which reads on a control “for the for the recombinant virus” when this terminology is given its broadest reasonable interpretation, in that the purpose of the kit is to detect p24, a protein which may be present on recombinant virus or non-recombinant virus.

Claim 49 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. (WO 2007/068310 A1) in view of Samulski et al. (US20090191597A1) and Nylese et al. (US2006/0024842A1), as applied to claim 42 above, and further in view of either one of Yang et al. (US20060246600A1) or Nabatiyan et al. (WO 2010/104937 A2).
Badwan et al., Samulski et al. and Nylese et al. are as discussed in detail above, which teach a lateral flow assay device substantially as claimed. Badwan et al. however exemplifies colloidal gold as the label, and fails to specifically teach a fluorescent, enzymatic, colorimetric, or radioactive label.
 Yang et al. also pertains to lateral flow assay devices for detection of analyte (abstract, Fig. 1). Like Badwan, the lateral flow assay device of Yang comprises a sample pad (i.e., sample receiving zone configured to receive sample) and a detection region 31 downstream from the sample pad ([0023], [0036], [0045], Fig. 1.). The 
Yang et al. further teaches sandwich assay formats in which the lateral flow device includes the detection zone 31 containing a material such as an antibody capable of binding to analyte. Additionally, the analyte first binds to a specific binding member that is part of a conjugated detection probe, and then also binds to the immobilized antibody at the detection zone so as to form a ternary sandwich complex (see [0058] and [0072]; and also at [0045], [0055]). 
The specific binding members are attached to detectable substances, which can be any substance generally capable of producing a signal that is detectable visually or by an instrumental device [0045]. Examples of suitable detectable substances may include fluorescent compounds, radioactive compounds, and gold [0045]-[0046], [0051]-[0053].
Similarly, Nabatiyan et al. (discussed in detail above) teaches a lateral flow assay device for detection of p24, the same analyte taught by Badwan et al. Furthermore, Nabatiyan et al. teach that the conjugate may contain a label that is colloidal gold or alternatively is a fluorescent microparticle (page 3, first paragraph; page 15, last paragraph; claims 11-12). 
It would have been obvious to one of ordinary skill in the art to employ a fluorescent label (as taught by both Yang and Nabatiyan) because of the art-recognized suitability of these materials for the same purpose as the colloidal gold label of Badwan, namely as labels for lateral flow devices. 

Claims 42, 45-52, and 63-64 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Nylese (US.20060024842A1) in view of European Medicines Agency (“GUIDELINE ON DEVELOPMENT AND MANUFACTURE OF LENTIVIRAL VECTORS”, 26 May 2005, retrieved from https://www.ema.europa.eu/en/documents/scientific-guideline/guideline-development-manufacture-lentiviral-vectors_en.pdf on 6/10/2021, 8 pages total) and Samulski et al. (US20090191597A1).
Nylese teaches lateral flow assay devices (abstract, [0057]-[0058], Fig. 1) comprising sample receiving region 24 ([0043], Fig. 1). The sample region 24 is capable of receiving fluid source samples [0043] and is thus configured to or capable of receiving samples derived from a viral packaging cell line. The devices further include at least one capture zone 44 downstream of sample region 24 (abstract, [0013]), wherein the capture zone contains immobilized antibodies specific to the target species to be detected (i.e., detection region that comprises capture binding member that specifically binds to target species; see [0034]-[0035], [0047], [0049], Fig. 2).
Furthermore, the devices of Nylese include control zone 48/98 which contain immobilized capture reagent (i.e., control region comprising an immobilized control agent; see at [0047], [0049], [0071], Figs. 2 and 6).
Nylese also teaches that the capture zones have different threshold levels in response to the target species to be detected (abstract, [0012]-[0014], [0015]-[0016], [0035], [0052]). In this manner, it is possible to visually determine whether some threshold concentration of the target species is present in the sample, via a visually detectable signal [0035], [0054]. Thus, a capture zone 44 only provides a visually 
Nylese exemplify their device for the target analyte hCG, but teach that their devices can be used for “a wide variety of chemicals” [0033].
Thus, Nylese teaches a lateral flow assay device substantially as claimed, wherein an amount of capture binding member present in the detection region captures a sufficient quantity of target analyte to produce a visible signal only when the target analyte is present at a threshold concentration and not below.
Nylese differs from the claimed invention in that the reference fails to specifically teach that their device is used for detecting whether a sample derived from a viral packaging cell line comprises an amount of a recombinant virus; or similarly that the capture binding member binds to recombinant virus as the type of target analyte; or that the amount of capture binding member is such that when contacted with a sample derived from a viral packaging cell line and containing a recombinant virus the device produces a visible signal only if the sample has the recombinant virus at or above a concentration sufficient to reliably transduce target cells..
European Medicines Agency present guidelines regarding lentiviral vectors, which are used as gene transfer vectors (Introduction). The lentiviruses comprise a genus of the retroviridae family (i.e., retroviruses) and include HIV-1. 

The presence of RCL can be determined by several means, one of which is to test for p24 gag protein using immunocapture assay; p24 gag being a protein present in HIV-1. For HIV-1-based LV manufacture, any RCL would only share the gag and pol sequences of HIV-1. See section 5.3 on pages 7-8. 
It is known in the art that a biologically-effective amount of the virus vector can be used to transduce target cells. For example, Samulski et al. teaches throughout the publication a method of producing a packaged parvovirus vector. Specifically Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell  ([156]).
It would have been obvious to adapt the device of Nylese to the detection of recombinant replication-competent lentivirus, specifically by using antibodies specific to p24, so that one could rapidly detect the presence of replication competent lentivirus contamination in the setting of work involving lentiviral vectors (and specifically those based on HIV-1 lentivirus). One would have been motivated to do this given the recognized importance of detecting lentivirus contamination as taught by European Medicines Agency. More particularly, one skilled in the art would have been motivated to adapt the device of Nylese to detect lentiviral p24 protein (and hence RCL, a recombinant virus, retrovirus, and a lentivirus as variously claimed) in order to detect the 
It would have also been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to have modified the teachings of Nylese in view of European Medicines Agency, to incorporate the concept of degerming a biologically-effective amount of the recombinant virus vector to reliably transduce target cells as taught Samulski, because Samulski teaches recombinant virus vectors are preferably administered to the cell in a biologically-effective amount (Samulski, [156]). 
One skilled in the art would have had a reasonable expectation of success as Nylese taught that their device is capable of detecting a wide variety of chemicals, including the exemplified protein hCG, and thus adapting the device to detection of the protein p24 would have been viewed as readily feasible. Additionally Samulski teaches using a biologically-effective amount of recombinant virus to transduce target cells. Furthermore, European Medicines Agency taught that RCL can be suitably detected by detecting p24 by immunocapture assay; and the lateral flow device of Nylese also operates by immunocapture using immobilized antibodies.

With respect to claim 45, in the device of Nylese the control zones downstream of the capture zones (detection regions). See, e.g., [0047], [0049], [0071], Figs. 2-6). [0034]-[0035], [0047], [0049], [0071], Figs. 2 and 6.

With respect to claim 48, Nylese teach that the detector reagent interacts with target species present in the source sample and subsequently with the immobilized capture member in a sandwich assay format [0034]-[0035]. Since the target analyte is simultaneously bound in the sandwich complex, it is evident that the detector reagent binds to target analyte at a different location than the capture binding member. Thus when adapting the device of Nylese to the detection of recombinant virus (via p24) as the target analyte as discussed in detail above, it would have been further obvious to similarly assure that this target analyte could be simultaneously bound by the two binding partners as per this known sandwich assay format.
With respect to claim 49, Nylese teach that the detector reagent may be labeled with colored latex beads, colloidal gold particles, or fluorescent or other labels [0050].
With respect to claim 50, Nylese additionally teach that the immobilized capture agent in the control zone 48 may bind to a labeled control antigen, the control antigen also reading on the claimed reporter binding member [0037], [0049]. Like the detector reagent, the control agent is similarly allowed to be carried downstream from the sample region 24 or the conjugate pads [0037], [0046] thus positioned upstream from the 
With respect to claims 51-52, European Medicines Agency as above teaches detection of recombinant lentivirus.
With respect to claims 63-64, Nylese further teach kits comprising their device, whereby the kits may contain multiple units of devices 210 ([0028], [0080], [0087], Fig. 10).
Furthermore, the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced (see MPEP 2144.04 IV. C.). In this case, it would have been obvious to one of ordinary skill in the art to provide multiple lateral flow assay devices in the kits of Nylese (e.g., as a multi-pack) so that the end user could run several assays without needing to place multiple orders.

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Samulski et al. (US20090191597A1) and Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 42 above, and further in view of Blesch et al. (“Lentiviral and MLV based retroviral vectors for ex vivo and in vivo gene transfer”, Methods 33 (2004) 164–172); or, in the alternative, as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Samulski et al. (US20090191597A1) and Nylese et al. (U.S. 2006/0024842 A1) as applied to claim 42 above, and further in view of in view of Blesch et al.; or, in the alternative, as being unpatentable over Nylese in view of European Medicines Agency and Samulski et al. (US20090191597A1) as applied to claim 42 above, and further in view of Blesch et al.
Badwan et al., Nabatiyan et al., Samulski et al. and Nylese are as discussed in detail above, which teach lateral flow assay devices substantially as claimed but which fail to specifically teach that the device comprises a volume of the sample derived from a viral packaging cell line in the sample receiving region. 
Blesch et al. teach determination of lentiviral vector titers, including HIV-1 lentiviral vector titers based on assays that measure the amount of the capsid protein p24 present in the virus preparation (see especially the abstract, page 167, right column, first paragraph; and section 2.2.2). More particularly, the reference teaches measurement of p24 levels in lentiviral vector packaging supernatants (see sections 2.2.1.2-2.2.2). Blesch et al. also indicate that ELISAs are available for measurement of p24 levels. 
Badwan also discuss how p24 ELISAs are known (page 2) but indicate advantages of their lateral flow assay device in being a simple/rapid assay (page 4, last paragraph to page 5, first paragraph).
Nabatiyan et al. also discuss how their lateral flow assay devices are inexpensive and comparable to the performance achieved with other tests such as the ELISA assay (page 18, lines 1-3). Nabatiyan et al. also envision use of their assay systems in a variety of immunoassay applications (page 17, lines 4-7).
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by using the lateral flow assay devices of Badwan or Nabatiyan in combination with Samulski and Nylese in order to detect p24 in lentiviral vector 
One skilled in the art would have had a reasonable expectation of success as Blesch refer to ELISA assays for measurement of p24, and both Badwan and Nabatiyan indicate that their devices achieve the same purpose as such ELISAs in being capable of measuring p24, but also with additional advantages in being simple/rapid and inexpensive, respectively.
Similarly, it would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by using the lateral flow assay devices of Nylese and European Medicines Agency in order to detect p24 in lentiviral vector packaging supernatants (as taught by Blesch et al.) in view of Samulski so that one could determine the titer of a lentiviral vector, allowing one skilled in the art working on gene transfer using a lentiviral vector to know the titer or concentration of a prepared retroviral vector stock. In .

Claim 59 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Nylese et al., Samulski  et al. and Blesch as applied to claim 58 above, and further in view of Yang et al.; or, in the alternative, as being unpatentable over Nabatiyan et al. (WO 2010/104937 A2) in view of Nylese et al., Samulski et al. and Blesch as applied to claim 58 above, and further in view of Yang et al.; or, in the alternative, as being unpatentable over Nylese in view of European Medicines Agency, Samulski et al. and Blesch as applied to claim 58 above, and further in view of Yang et al.
The teachings of Badwan, Nylese, Nabatiyan, Samulski and Blesch are as discussed in detail above. Badwan, Nabatiyan, and Nylese each teach lateral flow assay devices configured to receive a volume of sample and Blesch teaches assaying 
Yang et al., discussed in detail above, also pertains to lateral flow assay devices. The reference teaches inclusion of a metering channel that allows for samples having a volume of less than about 100 microliters to be used, or less than about 25 microliters, or less than about 10 microliters (abstract, [0001], [0004], [0017], [0073]). It is noted that these ranges as taught by Yang et al. overlap the instantly recited ranges of 5-20 or 50-200 microliters.
It would have been obvious to one of ordinary skill in the art to arrive at the claimed invention by applying a low sample volume, as taught by Yang et al., when applying the viral vector packaging supernatant of Blesch to the prior art devices. One skilled in the art would have been motivated to do this in order to conserve the lentiviral vector sample that is intended for gene transfer, and only use as small a quantity as is necessary for measuring p24. One skilled in the art would have had a reasonable expectation of success as Yang et al. indicates that is possible to use as little as less than about 10 microliters in a lateral flow assay device, which also describes the devices of Badwan, Nabatiyan, and Nylese.

Claims 70-72 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Badwan et al. in view of Nylese et al. and Samulski et al. as applied to claims 42 and 63 above, and further in view of Shimizu et al. (U.S. 7,579,195 B2); or, in the alternative, as being unpatentable over Nylese (U.S. 2006/0024842 A1) in view of European Medicines Agency and Samulski et al. as applied to claims 42 and 63 above, and further in view of Shimizu et al. (U.S. 7,579,195 B2).
Badwan et al. and Nylese et al. are as discussed in detail above, which teach a kit comprising a lateral flow assay device substantially as claimed, but which fails to specifically teach that the kit further comprises a separate control for the analyte (claim 70). 
Shimizu et al. also pertains to lateral flow assay devices (abstract, Figs. 5-6, col. 6, lines 62-64; col. 14, line 11 to col. 15, line 27). Furthermore, Shimizu teaches that the devices may be included as part of a kit together with a positive control containing an analyte (col. 8, lines 32-35). 
It would have been obvious to one of ordinary skill in the art to include a positive control with the kit of Badwan and Nylese and Samulski (or alternatively, that of Nylese and European Medicines Agency and Samulski), by applying the known technique of Shimizu et al. In particular, one skilled in the art would have been motivated to provide the prior art lateral flow device together with a positive control for convenience, so that the user would have together all necessary materials for performing an assay. Although not explicitly stated in Shimizu et al., the benefits of positive controls were well known in the prior art as a way of verifying that the assay ran correctly. This is taken to be admitted prior art as Applicant has not specifically traversed this assertion.
With respect to claims 71-72, as discussed in detail above, Badwan et al. teach a capture antibody that binds the lentiviral (HIV) protein p24 (elected species), and as such the prior art device would be capable of detecting p24 protein regardless of whether it is present in the context of a non-recombinant lentivirus such as HIV or in the .

Response to Arguments
Applicant’s arguments filed on 2/2/2022 have been fully considered. Applicant’s arguments are found not persuasive in view of new ground of rejection applied to the newly amended claims.
REJECTIONS UNDER 35 U.S.C. 112(b)
Regarding amended claim 42, Applicants argued that the specification conveys to a skilled artisan that the amount of capture binding member could be readily determined for a specific capture binding member and a specific recombinant virus for a specific concentration that is sufficient to reliably transduce target cells.
This argument is not found persuasive because the metes and bounds of the claims are unclear because the amount of capture binding member is not defined objectively in a way that allows one to determine what amount(s) would fall within the scope of the claims, but rather is being defined by reference to a sample having particular functional properties. Although the specification discloses an example of mature lentivirus at a concentration sufficient to support transduction of target cells, e.g. > 5 x 105 infectious units per milliliter (IFU/mL), the specification does not set forth any basis for determining what amount(s) would be capable of producing visible signal in 
For these reasons, it is not clear what amount(s) of capture binding member would be included or excluded by the claims. See also MPEP 2173.05(b).

REJECTIONS UNDER 35 U.S.C. § 103
Applicant argued that none of the references cited in the Office Action teaches or suggests that the devices used therein are used to analyze a sample derived from a viral packaging cell line to test whether the sample contains the recombinant virus at a concentration that is sufficient to reliably transduce target cells as stated in the amended claims.
This argument is found not persuasive in view of new ground of rejection applied to the newly amended claims.
Specifically, it is known in the art that a biologically-effective amount of the virus vector is used to transduce target cells. For example, Samulski et al. teaches throughout the publication a method of producing a packaged parvovirus vector. Specifically Samulski teaches that recombinant virus vectors are preferably administered to the cell in a biologically-effective amount and a biologically-effective amount of the virus vector to transduce target cells is an amount that is sufficient to result in transduction and expression of the transgene in a target cell  ([156]).
It would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to incorporate the teaching of Samulski into in the alternative, into the device of Nabatiyan and Nylese, or in the alternative, into the device of Nylese and European Medicines Agency to arrive the claimed invention as outlined in detail above.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOYAN ZOU whose telephone number is (571)272-1067. The examiner can normally be reached Mon-Fri 9:00 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on (571)272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOYAN ZOU/Examiner, Art Unit 1641                                                                                                                                                                                                        

/BAO-THUY L NGUYEN/Supervisory Patent Examiner, Art Unit 1641                                                                                                                                                                                                        March 14, 2022